Citation Nr: 1531522	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for radiculopathy, right upper and lower extremity.

2.  Entitlement to a rating in excess of 20 percent for degenerative arthritis, lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for degenerative arthritis, cervical spine.

4.  Entitlement to a rating in excess of 10 percent for degenerative arthritis, left knee.

5.  Entitlement to a rating in excess of 10 percent for left retrocalcaneal heel spur. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979, and June 1981 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which increased the rating for degenerative arthritis, left knee, from noncompensable to 10 percent, effective July 10, 2008; increased the rating for degenerative arthritis, lumbar spine, from noncompensable to 10 percent, effective July 10, 2008; denied a rating higher than 10 percent for degenerative arthritis, cervical spine; denied a rating higher than 10 percent for left retrocalcaneal heel spur; and denied service connection for radiculopathy, right upper and lower extremities.  The Veteran appealed all these issues in a February 2009 notice of disagreement.  Subsequently, in a March 2010 rating decision, the RO increased the rating for degenerative arthritis, lumbar spine from 10 to 20 percent, effective July 10, 2008.  This was not a full grant of the benefit sought, and the appeal continues.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in April 2015.  A transcript of that hearing is of record.  The record was held open for 60 days after the Board hearing, at the request of the Veteran's representative.  Additional evidence has been associated with the claims file since the last adjudication by the RO, and the Veteran has waived initial review of this evidence by the Agency of Originial Jurisdiction (AOJ).

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

In April 2015, the Veteran submitted a claim of service connection for bilateral carpal tunnel syndrome. This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of service connection for radiculopathy, right upper and lower extremities; an increased rating for degenerative arthritis, cervical spine; an increased rating for degenerative arthritis, lumbar spine; and an increased rating for degenerative arthritis, left knee, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran's left foot disability has been manifested by a moderately severe or severe disability picture.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left retrocalcaneal heel spur have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5284 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in September 2008, prior to the initial adjudication of the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided a VA examination in October 2008 to determine the severity of the Veteran's left retrocalcaneal heel spur.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  As discussed below, separate ratings are allowed for the same knee under certain circumstances.

Service connection for left retrocalcaneal heel spur was established in an April 1998 rating decision, which assigned a 10 percent rating, effective July 1, 1997, under DC 5299-5279.  Retrocalcaneal heel spur is not a listed disability in the rating schedule of foot disabilities and has been rated as analogous to metatarsalgia.

Under DC 5279, a single 10 percent rating is available for metatarsalgia, anterior (Morton's disease), unilateral, or bilateral.  As the Veteran is already in receipt of this rating, the Board will focus on whether he is entitled to a higher rating under other applicable diagnostic codes. 

Diagnostic Code 5284 provides the rating criteria for unlisted foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  Id.

The terms "mild," "slight," "moderate," and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

During the October 2008 VA examination, the Veteran reported constant pain (described as burning and sharp) on both sides of the heel.  Stiffness was also reported.  He took Motrin and used heel inserts to relieve the pain.  He stated that his left heel disability limited his walking.  In his February 2009 notice of disagreement, the Veteran reported constant left heel pain, stiffness, and difficulties walking and flexing his feet most of the time.  In his April 2014 Board hearing, he testified that he felt very sore in the evening, but it no longer was a constant issue, and elevating the foot bring him some relief.  Hi pain did not reach the point of preventing him from walking or putting weight on the heel; rather, the pain was located in the Achilles heel and was related to the heel inserts.

The October 2008 VA examination shows tenderness.  There was no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of the great left toe.  Palpation of plantar surface of the left foot revealed no tenderness and alignment of the Achilles tendon was normal.  There was no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  The Veteran had limitations with standing and walking.  He was able to stand 15-30 minutes.  He required shoe inserts, but not built-up shoes or arch support.  His symptoms and pain were relieved by the use of the shoe inserts.  A heel X-ray showed enthesopathy of the left heel and degenerative joint disease of the tarsal joints.  The examiner noted that there was no change in the diagnosed left retrocalcaneal heel spur; the objective factor was pain at the attachment of the Achilles tendon.

Such objective findings do not warrant a rating in excess of 10 percent under DC 5284, as they are commensurate with a moderate left foot disability.  The evidence does not suggest any impairment that is consistent with a moderately severe or severe foot disability such as to warrant a 20 or 30 percent rating under DC 5284.  Rather, the evidence shows that the Veteran's left foot pain has a moderate effect on his capacity to walk.  He stated that shoe inserts relieve heel pain and that he can stand for 15-30 minutes.  Moreover, the pain was neither constant nor severe enough to prevent him from walking or putting weight on it.  He also stated that soreness was at its highest level at night, at which time elevating his foot afforded some relief.  Finally, his symptoms do not amount to an actual loss of use of the left foot; thus, a 40 percent rating is not warranted per Diagnostic Code 5284.

The October 2008 VA examination noted X-ray evidence of degenerative joint disease of the tarsal joints.  As such, the Board has considered whether a separate rating under DC 5003 is warranted.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5003.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board notes that DCs 5279 and 5284 do not specifically contemplate limitation of motion.  Nevertheless, VA's General Counsel has held that if a disability rating was established under DC 5284, the availability of a separate rating under DC 5003 and the applicability of sections 4.40, 4.45, and 4.59 are dependent upon the manifestations compensated under DC 5284.  VAOPGCPREC 9-98.  The Board finds that this legal reasoning is, by analogy, applicable to DC 5279.

In the present claim, the Board finds that the Veteran's rating under DC 5279 contemplates his limitation of motion (i.e. when walking and flexing his foot).  As such, a separate rating under DC 5003 is not warranted. In finding that the Veteran's disability does not warrant a rating higher than 10 percent, the Board has considered the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995), addressing functional loss associated with pain, weakened movement, excess fatigability, or incoordination, as noted in the VA examination report, as well as in the Veteran's testimony.

The Board has also considered whether the Veteran's disability would warrant a higher disability rating under other diagnostic codes pertaining to the foot but finds that the criteria pertaining to bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, respectively are not applicable.

In sum, all potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Ultimately, the weight of the evidence is against increased disability ratings for her right foot disability.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for left retrocalcaneal heel spur is denied.


REMAND

With regard to the issue of service connection for radiculopathy, the Board notes that a September 2009 EMG (performed for purposes of the August 2009 VA examination) found no evidence of cervical radiculopathy in the upper extremities.  Rather, the EMG found evidence of bilateral median neuropathy at or about the wrist, consistent with mild carpal tunnel syndrome.  Additionally, the August VA examination report noted that the Veteran did not report radiculopathy of the lower extremities.  The Board, however, also notes that service treatment records show a diagnosis of cervical radiculopathy and more recent VA treatment records document chronic neck pain with radicular symptoms during the appeal period.  See May 1997 service treatment records; VA treatment records dated in October 2007, February 2008, and September 2008).  Moreover, at his April 2015 Board hearing, the Veteran testified that he had had numbness and tingling in his arms and legs since service and up to the present.  He also testified that that he had received injections for his carpal tunnel syndrome but had not felt any pain relief.  He was reportedly told by a treating provider that if the injections had not alleviated the pain, then the pain must be cervical in nature.  

In view of the above, the Board finds that the Veteran should be afforded a new VA examination to ascertain whether he currently has radiculopathy.  The Board is also remanding the issues of increased ratings for the cervical and lumbar spine disabilities for examination, as it appears from the record that the symptoms may have worsened in the 7 years since the last examination.   

With regard to the Veteran's service-connected left knee claim, the October 2008 VA examination found no evidence of instability; rather, tests showed that left knee stability was within normal levels.  Nevertheless, in his April 2015 Board hearing, the Veteran testified that he had popping and increased pain in his left knee; had recently been given a support brace due to pain and swelling; and sometimes felt that his knee was about to lock up or give way, at which times he would need to change his stride or walk to avoid falling.  The Board interprets this testimony as indicative that the Veteran's left knee disability has increased since the October 2008 VA examination.  As such, the Board finds that another VA examination is required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

Finally, the Board notes that, aside from a few radiology reports, the most recent VA treatment records are dated in February 2008.  The AOJ should obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination of his cervical and lumbar spine, to determine the current severity of his cervical and lumbar disabilities, and to determine whether the Veteran currently has radiculopathy of his upper and lower extremities.  The examiner should note review of the entire claims file.  All necessary tests and studies should be conducted.

The examiner should respond to the following:

(a) With regard to the service-connected cervical and lumbar spine disabilities, measure and record all subjective and objective symptomatology.  Record any limitation of motion or ankyloses, and describe any functional impairment.

Also, state whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Please provide this opinion in terms of the degree of additional range-of-motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, pain, flare-ups, or pain.

Also, measure and record any neurological abnormalities associated with the cervical and lumbar spine disabilities, including but not limited to any bowel or bladder impairment.  Summarize the level of impairment due to any symptoms in the lower extremities as mild, moderate, moderately severe, or severe incomplete paralysis, or total paralysis.

(b)  Identify any current neurological disorder.  Is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed neurological disorder of the upper extremities is a manifestation of his service-connected cervical spine disability?  If not, has it been aggravated (permanently worsened beyond its natural progression) by the cervical spine disability?  If aggravation is found, please identify the baseline level of disability prior to such aggravation, or explain why this is not possible.

(c)  Identify any current neurological disorder.  Is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed neurological disorder of the lower extremities is a manifestation of his service-connected lumbar spine disability?  If not, has it been aggravated (permanently worsened beyond its natural progression) by the lumbar spine disability?  If aggravation is found, please identify the baseline level of disability prior to such aggravation, or explain why this is not possible.

For all of the above questions, the examiner must provide reasons for any opinions offered.  The examiner must consider the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record. 

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 


					(CONTINUED ON NEXT PAGE)







The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


